Case 1:18-cv-02817-PJM Document 46-1 Filed 07/12/19 Page 1 of 2

EXHIBIT
Case 1:18-cv-02817-PJM Document 46-1 Filed 07/12/19 Page 2 of 2

WE MATTER
OPEN LETTER TO THE MARYLAND STATE LEGISLATURE

Parents raise their children telling them not to lie, not to cheat, not to steal. It will be hard in
the future to say that with a straight face if you are living in the State of Maryland. The lawmakers of
Matyland say that dropping prescription benefits for State Retirees was done for revenue
enhancements and to reduce expenditures. But for State Retirees, Maryland has reneged on their
retirement contract. The Retirees are placed in a situation where the lack of medicine will result in
their death. Literally. If some State Retirees do not get the promised prescription benefits needed to
control their illness, they will die.

In June 2018, Maryland State Retirees were informed that as of January 1, 2019, the State was
dropping their prescription drugs benefits and that Retirees would have to enroll in Medicare Part D.
So, what’s the problem? Medicare Part D. It does not cover the prescriptions necessary to maintain
the retirees’ life or the cost is so high that a Retiree on a fixed income cannot afford them to stay alive.
Maryland lawmakers obviously believe that a retired State employee’s life is not worth the expense of
continued coverage.

In fact, the out of pocket expense under Medicare D is astronomical for Retirees with diabetes
or cancer. A cancer retiree will have to pay an additional $10,000 a year out of pocket costs to cover a
prescription that was part of the state prescription plan. A Retiree with diabetes will pay a minimum
of $3,000 a year out of pocket costs to cover a prescription that was a part of the state prescription
plan. And this is just for one drug prescription. There are cancer patients and diabetics who must take
several drugs. So, multiply this by 2 or 3, etc. Its an unbelievable burden. Medicare Part D is not the
answer and it was the responsibility of the State legislature to find this out before they took away
Retiree benefits to pay for the cause of the day.

The coverage that was promised by the State to its employees has been conveniently forgotten.
State Retirees accepted a job that paid lower than the private sector because of these benefits. State
employees worked years and paid into their retirement to ensure that they would have the security of
these benefits in their retirement years. ‘This was not what was promised when money was taken out
of theit paycheck to pay for their retirement. These retirees are on limited income, having made no
provision for the thousands of dollars of unexpected costs that they now will have to pay for the rest
of their lives....and the legislature doesn’t care.

The proposed bill to extend coverage is a band-aid for an open gaping wound. After one-year
State Retirees will find themselves back in the same position as before. They need this coverage and a
bill that will redress this injustice. They were promised these benefits, they paid for these benefits and
they demand their return. Balancing the budget should not be more important that people’s lives or
the promises that the government made to get their money. Our state legislature represented every
interest but the interest of its citizens.

‘The State of Maryland lied to their employees and these employees are now victims of theft.
What gives State law makers the right to take State retiree money and then tell us sorry we can’t help
you anymore? Nothing. Rest assured the State Retirees will identify these law makers and will do
everything to remove these lawmakers from office so that their laws will not affect their children and
gtandchildren the way they have affected them. The State Legislature has shown State Retirees that
they do not care about their lives here in Maryland. State Retirees will return the favor.

FROM: KEN FITCH ON BEHALF OF MARYLAND STATE RETIREES.
